Per Curiam.
The complainant’s bill has a double purpose: First, to reach certain stock in a corporation, alleged to have been conveyed by defendant Lon N. Hodges to his wife in fraud of creditors; and, second, in aid of an execution levied upon three horses which defendants claim to be the property of the wife. We think that the case presents no questions of law requiring discussion, and that the learned circuit judge reached a just conclusion upon the facts. His decree is therefore affirmed, with costs.